Citation Nr: 1001468	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
nervous disorder to include post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a nervous disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1968 and from February 1981 to December 1982. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2005 from the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  The RO issued another rating decision denying this 
claim in May 2005 after receiving additional evidence.  The 
Veteran filed a notice of disagreement in January 2006, 
within one year of receiving notice of the January 2005 
decision and the RO issued a statement of the case in June 
2007.  In a supplemental statement of the case in August 2007 
prior to expiration of the appellate period, the RO extended 
the appellate period to October 2007.  The Veteran submitted 
his VA Form I-9 in late August 2007, within this extended 
appellate period.  This appeal is thus timely from the 
January 2005 rating.  

The Board is classifying this issue as whether new and 
material evidence has been submitted to reopen a previously 
for a nervous disorder, to include post traumatic stress 
disorder, based on there being a prior denial of service 
connection for a nervous disorder, in order to allow for 
consideration of any mental disability that can be reasonably 
encompassed by the evidence.  See Clemons v. Shinseki, 23 Vet 
App. 1 (2009).

The reopened claim for service-connection for a nervous 
disorder, to include post traumatic stress disorder (PTSD) is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  A February 1988 rating decision denied the Veteran's 
claim for service connection for a nervous disorder.  The 
Veteran did not appeal after receiving notice of this 
decision in March 1988.

2.  New evidence received since the February 1988 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision denying service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received since the 
February 1988 rating decision, and the claim for service 
connection for a nervous disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening and 
remanding for further development the claims for service 
connection for a nervous disorder.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for a "nervous 
disorder" in a February 1988 rating decision.  The basis for 
the denial was that there was no diagnosis or treatment in 
service for a nervous condition.  The Veteran did not appeal 
this decision after notice was sent in March 1988 and it 
became final.

Among the evidence previously before the RO in February 1988 
were service treatment records showing that on pre-service 
examination in December 1980 his psychiatric evaluation was 
normal and the accompanying report of medical history was 
negative for any history of complaints of a psychiatric 
nature.  Records from April 1981 revealed that he fell from 
an obstacle course and injured his back and right knee.  
Subsequent service treatment records focused on right knee 
complaints with August 1981 records giving a history of right 
knee pain since an injury in 1967 when a roof fell onto his 
knee and history of reinjury to the knee in basic training in 
February 1981. A May 1981 record indicated that he fell about 
15-20 feet in this obstacle course fall.  After he had 
reconstructive surgery on the right knee in October 1981 he 
subsequently underwent Medical Board evaluation which 
revealed normal psychiatric findings in June 1982.  However 
another record from June 1962 for complaints of elevated 
blood pressure gave an impression of mild hypertension 
probably secondary to situational anxiety.  Otherwise the 
records are negative for psychiatric complaints.  

Also previously before the RO in February 1988 were VA 
examination reports from February 1983 and February 1985 
which were negative for psychiatric complaints or findings, 
but a history of having fallen approximately 30 feet in 1981 
was given in the 1983 examination.  A February 1987 VA 
examination for the right knee which also related the history 
of the obstacle course fall did note the Veteran to be 
anxious appearing.  

Also previously before the RO in February 1988 were VA 
treatment records from 1987 including a November 1987 note 
that observed the Veteran to seem over anxious and unable to 
relax with a provisional diagnosis of questionable anxiety.  
He had no previous history of psychiatric care.  Findings 
included anxiousness, irritability, poor self image and 
isolativeness and a diagnosis of generalized anxiety disorder 
(GAD) was given.  An undated workup sheet noted similar 
complaints which had been present for 5-6 years and also 
related a preservice history of having been in a poor family 
situation growing up, with placement in a children's home.  
He was also noted to have served in the military with an 
honorable medical discharge, with no other significant 
details about service given.

Among the evidence received after February 1988 were VA 
records from 1983 through 2001.  Records from 1983 focused on 
heart problems with the Veteran described as "type A" 
personality in November 1983 and a May 1983 EEG for blackout 
spells showed normal findings.  A December 1987 record 
revealed he was receiving mental health treatment for GAD.  

Also received after February 1988 were Social Security 
records obtained in July 2007, which included VA treatment 
records from 2002 showing complaints of anxiety and 
depression reported in September 2002 and October 2002.  In 
September 2002 a PTSD screen was positive.  In October 2002 
he complained of flashbacks and gave a history of past 
problems with alcohol and treatment for depression.  He was 
diagnosed with adjustment disorder mixed.  In November 2002 
he had a psychiatric assessment for possible PTSD with a 
history of service in Vietnam as a cook and supply specialist 
in Cam Ranh Bay.  He reported hearing enemy fire but did not 
fire at the enemy nor was fired at.  He thought he might have 
PTSD due to a number of occasions where he assaulted his wife 
in his sleep, as well as recurrent dreams of Vietnamese.  He 
was noted to be somewhat rambling and guilty about negative 
feelings towards Asians.  He also gave a history of childhood 
abuse.  He tested slightly positive for PTSD, but the doctor 
did not think he met the full criteria for PTSD.  The Axis I 
diagnosis was more consistent with generalized anxiety 
disorder (GAD) and depressive disorder.  In December 2002 he 
was diagnosed with anxiety disorder not otherwise specified 
(NOS).  

Among other evidence received after February 1988 were VA 
treatment records from September 2003 and October 2003 where 
he was assessed with depressive disorder, NOS.  An October 
2003 social work note revealed the Veteran to be requesting 
help in filling out a PTSD questionnaire and written 
narrative of Vietnam experiences.  He said he was living a 
lie the past 30 years when he said he never had any problems 
after service.  He reported nightmares about the service and 
being bothered by certain noises.  He also had flashbacks and 
nightmares about Vietnam almost daily.  

Also received after February 1988 was a stressor statement 
the Veteran submitted in August 2004 where he detailed 
stressors.  These included arriving at night in Vietnam in 
September 1967 when the plane was held over the air port due 
to enemy activity and he could see the flashes and explosions 
from the air.  Upon landing they were rushed to the barracks 
and told to pull their mattresses over themselves in case of 
mortar attack.  This scared him because they had not been 
given weapons to fight back with.  He also indicated that he 
was made to perform odd jobs while in Cam Ranh Bay that 
included janitorial type duties and general labor, but also 
included guard duty at night which made him feel jumpy and 
paranoid.  He also indicated that while tearing down an old 
building he fell and hurt his right knee.  He reported 
drinking and drug abuse in the service. 

Also received after February 1988 were VA records from 2004 
through 2007.  These included an October 2004 record where he 
reported anxiety and stress and was assessed with depressive 
disorder not otherwise specified.  Also received was a 
November 2004 psychiatric consult where his history was noted 
to have familial mental illness and childhood abuse, with 
subsequent enlisting in the Army and alcohol abuse.  
Following examination where he was noted to be irritable and 
sufficiently cooperative but declined to discuss PTSD, he was 
assessed with Axis I Depression NOS and anxiety state NOS and 
Axis II rule out personality disorder.  

VA records from June 2005 revealed the Veteran to now 
disclose events of the Vietnam war highly distressing to him 
and he confessed to have engaged in a noncombat related 
misconduct and he was noted to be somewhat scared and 
vulnerable after disclosure.  He reported having nightmares 
about 2-3 times a week about falling.  He was assessed with 
depression NOS, Anxiety NOS, but PTSD was now more likely.  
Individual psychotherapy records from February and June of 
2006 now gave Axis I diagnosis that included depression NOS, 
Anxiety NOS and PTSD.  In June 2006 he also reported having 
recent Vietnam related nightmares resulting in his choking 
his wife in his sleep.  He attributed a fan in the room 
sounding like a helicopter as a trigger.  Records from the 
rest of 2006 addressed treatment goals to improve and explore 
PTSD, and he repeatedly was assessed with depressive disorder 
NOS and anxiety disorder NOS.   He continued to have a 
diagnosis of anxiety disorder NOS in an August 2007 record.  

Also received after February 1988 was a June 2007 VA 
examination for PTSD.  This included claims file review.  The 
Veteran was noted on examination to exhibit anger that seemed 
dramatized and overly exaggerated.  He gave a history of 
stressors that included a history of the personal misconduct 
described as a physical assault on a prostitute in Vietnam in 
a rage after she insulted him.  He also gave a combat related 
stressor of landing in Long Binh during a rocket attack on 
the airfield and witnessed the attack at a distance from the 
bunker where he witnessed a GI hit and killed.  He denied 
falling from a ladder was a stressor.  He endorsed PTSD 
symptoms such as persistent reexperiencing the event, 
persistent increased arousal causing significant distress or 
impairment, and chronic symptoms.  He reported ongoing rage 
just below the surface and poor sleep due to pain and 
nightmares of unknown frequency relating to his claimed 
stressors.  He also expressed being upset when hearing news 
stories about sexual assaults/killings of women or children.   
The examiner opined that the Veteran did not meet the DSM-IV 
criteria stressor criteria or the criteria for a diagnosis of 
PTSD.  The Axis I diagnosis was mood disorder NOS.  Axis II 
diagnosis was personality disorder mixed.  The examiner 
further discussed that the Veteran's stressor of his response 
to an insult with lethal aggression in a non combat situation 
was one that the RO would have to make a final determination 
about whether this qualified as a stressor.  Based on the 
interview the Veteran did not meet the DSM-IV criteria for 
PTSD.  The examiner did not address the claimed stressor of 
mortar attacks.

Also received after 1988 were copies of service personnel and 
service treatment records obtained from the NPRC in January 
2008.  These included a copy of the December 1980 entrance 
examination showing normal psychiatric findings and a copy of 
a December 1966 entrance examination also showing normal 
psychiatric findings.  

Also received after 1988 were VA treatment records from 2008 
and 2009.  These records revealed that in October 2008 he was 
noted to have problems including flashbacks and nightmares 
and in November 2008 he was noted to be treated for mood 
disorder due to general medical condition and PTSD, with 
diagnosis under the DSM IV TR including mood disorder due to 
medical condition and PTSD, rule out personality disorder.  
He continued to be given this diagnosis in March 2009.  In 
May 2009 he was noted to still have nightmares and flashbacks 
and was diagnosed with PTSD, not currently rated.  He had the 
same complaints was given the same diagnosis in September 
2009.

The Veteran submitted another stressor statement in October 
2009 wherein he again described landing in Vietnam during a 
battle and could see artillery flashes from the plane.  He 
also described being rushed to the barracks upon landing and 
being told to cover themselves with mattresses in the event 
of a mortar attack, which he stated did take place that 
night.  He further discussed having been injured while 
tearing down a mess hall and fell 15-20 feet.  He also 
further described the incident of his personal misconduct.  

The Veteran testified at his October 2009 Travel Board 
hearing about his fall while in Cam Ranh Bay while 
dismantling a mess hall.  He was on top of it when it 
collapsed.  He indicated that he relived the incident when he 
fell on an obstacle course after reentering the service in 
1980.  He testified having flashbacks of the fall and 
nightmares.  

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
claim for a nervous disorder.  The evidence obtained since 
February 1988 shows the Veteran to currently suffer from a 
psychiatric disorder or disorders, now including a possible 
diagnosis of PTSD, with stressors cited as possibly causing 
his PTSD described as happening in service.  Previously the 
evidence considered by the RO in 1988 did not include a 
diagnosis of PTSD, with the evidence showing findings of 
anxiety, and diagnosis of GAD but no medical opinion linking 
the anxiety symptoms to any event in service, including the 
accident in service in 1980 resulting in a right knee injury, 
which was also of record at the time.  It was not until after 
February 1988 that the VA was in possession of claimed 
stressors cited by the Veteran to include the exposure to 
mortar attacks.  It was also after February 1988 that the 
record contained any suggestion that his claimed right knee 
accident in 1980 may have possibly caused his current 
psychiatric pathology.  

This evidence, now showing evidence of PTSD and potential 
inservice stressors is new in that it has not been previously 
considered, and is so significant that this evidence relates 
to an unestablished fact necessary to substantiate his claim 
and raises a reasonable possibility of substantiating his 
claim.  Thus the claim for service connection for a nervous 
disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a nervous disorder, to include 
PTSD, and to this extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection 
for a nervous disorder, to include PTSD, the Board finds that 
further development is necessary.  The Veteran has repeatedly 
cited a stressor involving his landing in Vietnam in 
September 1967 while there was apparently an attack at the 
airport.  He also reported having been subjected to a mortar 
attack during his first night in the barracks in Vietnam.  
These stressors have not been verified.  He also has 
repeatedly cited to an accident in 1967 where he allegedly 
injured his right knee in a fall when a mess hall tent he was 
dismantling collapsed, but has vacillated between claiming 
this incident as a stressor such as in his October 2009 
hearing and stressor statement, and pointedly denying this 
was a stressor in a June 2007 VA examination.  This stressor 
has also not been verified.  

The Board notes that there are sparse records from the 
Veteran's Vietnam period of service from which these 
stressors are alleged to have taken place, as most of the 
records in the claims folder are from his second period of 
service in 1980.  Therefore another attempt should be made to 
obtain such records or to confirm the unavailability of such 
service department records.  

Another claimed stressor was described as the physical 
assault he engaged in which was not combat related and has 
been described in terms of being a willful misconduct, which 
would preclude the granting of service connection for PTSD 
based on this incident.  See 38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(a) (Service connection cannot be granted for any 
disease or injury incurred in active service if it is the 
result of the Veteran's own willful misconduct, or due to 
abuse of alcohol or drugs.)  

The VA examination in June 2007, in which the examiner 
determined that the Veteran did not meet the criteria for 
PTSD appears to have based this opinion in part on a 
discussion of the stressor surrounding his misconduct 
behavior, without fully addressing the stressors involving 
landing at Vietnam during an attack and the mortar attack 
witnessed from his bunker, even though these stressors were 
noted.  Thus following further development to verify 
stressors, another VA examination is needed to fully address 
the significance of these stressors not related to 
misconduct.  

Furthermore in light of the evidence repeatedly showing the 
Veteran to have had possible preservice stressors and/or 
possible mental illness caused by his claimed history of 
childhood abuse, readjudication of this issue must include 
consideration of applicability of the provisions of 
presumption of soundness and aggravation of a preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (holding that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.)  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

In view of the foregoing, the matter is remanded for the 
following.

1.  The AOJ should send the Veteran a 
development letter asking him to clarify 
the stressors upon which he is basing a 
claim for service connection for PTSD, and 
ask him to give a comprehensive statement 
regarding his averred stressors.  The AOJ 
should remind the Veteran that it is 
necessary to give as specific and detailed 
information about the persons, places, and 
events involved as possible, including as 
accurate a date for the event as possible, 
so as to enable the service department to 
verify the identified stressors.  The 
Veteran should also be asked to identify 
the names, addresses, and dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records since 
2009 referable to diagnosis and treatment 
for any psychiatric disorder.  If any of 
the identified records cannot be obtained, 
the AOJ should notify the Veteran of such 
and describe the efforts used in 
requesting these records.

2.  Thereafter, the AOJ should take 
appropriate steps to secure all available 
service treatment records and personnel 
records for the period of active service 
during the Vietnam War from December 1966 
to August 1968 through official channels 
including the National Personnel Records 
Center (NPRC) or any other appropriate 
source.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the AOJ should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

3.  Following the completion of the above, 
the AOJ should review the entire claims 
file and prepare a summary of the 
unverified claimed stressors (not related 
to willful misconduct) based on review of 
all pertinent documents, to include the 
Veteran's PTSD stressor statements and any 
medical and personnel records which may 
have been obtained.  The summary and all 
associated documents, including a copy of 
this remand, all available service records 
to include his DD Form 214 and other 
available service personnel records 
obtained, and any written stressor 
statements should then be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150, to 
obtain verification of the claimed 
stressors.  The JSRRC should be requested 
to provide any information which might 
corroborate any of the Veteran's alleged 
combat related injuries or illnesses, 
experiences and stressors.  The AOJ should 
ask JSRRC to attempt to verify the 
following stressors:  (1) landing in 
Vietnam in September 1967 while there was 
apparently an attack at the airport at 
Long Binh.  (2) Having been subjected to a 
mortar attack during his first night in 
the barracks in Vietnam at Long Binh.  (3) 
Having injured his right knee in a 
collapse of a mess hall tent/building that 
he was helping dismantle at Camh Ranh Bay 
in 1967.  The report should contain and 
any useful information such as unit 
histories, diaries, operational reports or 
other military records that might support 
the appellant's claim.

4.  Thereafter following completion of the 
above, the AOJ should afford the Veteran a 
VA special psychiatric examination.  The 
claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should provide 
an opinion on the following: 

(A).  Does the Veteran have a diagnosis 
of PTSD?

(B).  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

(C).  If PTSD is not diagnosed or if 
there are additional psychiatric 
disorders, the examiner should opine as 
to whether any such disorder(s) is/are 
related to service, or if preexisting 
service, was/were aggravated thereby.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

5.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
service-connection claim, including any 
additional evidence obtained by the RO on 
remand.  To this end, the AOJ should 
consider and discuss the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, regarding any preexisting 
psychiatric condition that is subject to 
adjudication.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination may result in adverse consequences. 
38 C.F.R. § 3.655 (2009).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


